The opinion of the court was delivered by
Fenner, J.
The decedent left a nuncupative will by public act,, probate of which was opposed by the legal heir on the grounds that the will does not show on its face:
1. That the witnesses were over the age of 16 years, and male.
2. That said witnesses are not stated to be possessed of their sight.
3. That they do not appear to be residents of the place where the will was made.
4. That it is not stated the will was dictated within the hearing: of said witnesses, and that they understood the language in which it was made.
The two first grounds are frivolous. The law provides that “the nuncupative testament by public act must be received by the notary in presence of three witnesses residing in the place where the will is. executed, or of five witnesses not residing in the place.” R. O. C-*10871578. The act need contain no other description of the witnesses than their names, their number and their residence. Subsequent Articles 1591 and 1592 prescribe certain circumstances which render persons incapable of being witnesses to testaments, and proof of such incapacities might serve as ground for annulling the will. But no provision requires that the testament should expressly negative the existence of such incapacities. Sue. Murray, 41 An. 1116.
The third objection has no force, because the testament expressly describes the witnesses as ‘•‘domiciliésen ceííemiíe.” Domicil, necessarily and ex vi termini, includes residence, at least when coupled with the presence of the party at the place of domicil. R. O. O. 38.
The fourth objection is unfounded, because the testament expressly átates that the will was dictated in the presence of the witnesses, and it was not necessary to state that they understood the language in which it was made.
Judgment affirmed.